Mathews, J., delivered the opinion of the court.
This case is before the court, on a motion to dismiss the appeal, on the part of the appellee, on the ground that the record does not contain a statement of facts, &c.
The counsel for the appellants, agrees that the appeal must be dismissed, but for a different cause, alleging that the iudg- „ , , , . , , r . , J ? ment of the court below was not signed by the judge. As this is a sufficient reason for sustaining the motion of the appellee, we deem it unnecessary to examine the ground relied on by his counsel.
It is, therefore, ordered, adjudged and decreed, that this appeal be dismissed at the costs of the appellants.